Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the Application filed on 09/14/2020.  Claims 1-20 were pending. Claims 2, 9, and 16 are now cancelled, and claims 1, 3-8, 10-15, and 17-20 are allowed.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/14/2020 and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Tihon Poltavets (Registration Number 76,064) on 07/06/2022.

The Application has been amended as follows:
1. (Currently Amended)  A method comprising: 
receiving, by one or more processors, device sensor data for a plurality of sensors in a sensor network; 
identifying, by one or more processors, one or more anomalies in the device sensor data that indicate one or more sensors from the plurality of sensors were acquiring data during an event for a specific point in time; 
identifying, by one or more processors, movement patterns for the plurality of sensors based on the one or more anomalies; and 
responsive to updating base engagement profiles for the plurality of sensors based on the one or more anomalies and the movement patterns, activating, by one or more processors, based on the updated base engagement profiles, a first sensor from the plurality of sensors, wherein
the base engagement profile is a time-based activation schedule and user defined activation preference for each sensor from the plurality of sensors.  

2. (Cancelled)

3. (Currently Amended)  The method of claim [[2]]1, further comprising: 
determining, by one or more processors, whether to initialize the updated engagement profiles for the sensor network utilizing a total iteration count for a machine learning process to determine whether enough device sensor data was received at various points in time for the plurality of sensors; and 
responsive to determining the total iteration count was reached, initializing, by one or more processors, the updated engagement profiles for the plurality of sensors in the sensor network.  

4. (Currently Amended)  The method of claim [[2]]1, further comprising: 
determining, by one or more processors, whether to initialize the updated engagement profiles for the sensor network utilizing a stabilization iteration count for a machine learning process, wherein the stabilization iteration count represents a number of instances the device sensor data was receive where there were no additional updates to the updated base engagement profiles; and 
responsive to determining the stabilization iteration count was reached, initializing, by one or more processors, the updated engagement profiles for the plurality of sensors in the sensor network.  

5. (Currently Amended)  The method of claim [[2]]1, wherein the device sensor data for the plurality of sensors in the sensor network includes data selected from the group consisting of: 
an acquired sensor reading, an indication of activation, an operational state, a timestamp for the acquired sensor reading, and a location for the acquired sensor reading.  

7. (Currently Amended)  The method of claim [[2]]1, further comprising: 
displaying, by one or more processors, a data matrix of the plurality of sensors representing an event coverage area, wherein a first engagement profile from the updated base engagement profiles is overlayed on the data matrix and includes the first sensor from the plurality of sensors.  

8. (Currently Amended)  A computer program product comprising: 
one or more computer readable storage media and program instructions stored on at least one of the one or more storage media, the program instructions comprising: 
program instructions to receive device sensor data for a plurality of sensors in a sensor network; 
program instructions to identify one or more anomalies in the device sensor data; 
program instructions to identify movement patterns for the plurality of sensors based on the one or more anomalies; and 
program instructions to responsive to updating base engagement profiles for the plurality of sensors based on the one or more anomalies and the movement patterns, activate based on the updated base engagement profiles, a first sensor from the plurality of sensors, wherein
the base engagement profile is a time-based activation schedule and user defined activation preference for each sensor from the plurality of sensors.  
  
9. (Cancelled)

10. (Currently Amended)  The computer program product of claim [[9]]8, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: 
determine whether to initialize the updated engagement profiles for the sensor network utilizing a total iteration count for a machine learning process to determine whether enough device sensor data was received at various points in time for the plurality of sensors; and 
responsive to determining the total iteration count was reached, initialize the updated engagement profiles for the plurality of sensors in the sensor network.  

11. (Currently Amended)  The computer program product of claim [[9]]8, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: 
determine whether to initialize the updated engagement profiles for the sensor network utilizing a stabilization iteration count for a machine learning process, wherein the stabilization iteration count represents a number of instances the device sensor data was receive where there were no additional updates to the updated base engagement profiles; and 
responsive to determining the stabilization iteration count was reached, initialize the updated engagement profiles for the plurality of sensors in the sensor network.  

12. (Currently Amended) The computer program product of claim [[9]]8, wherein the device sensor data for the plurality of sensors in the sensor network includes data selected from the group consisting of: 
an acquired sensor reading, an indication of activation, an operational state, a timestamp for the acquired sensor reading, and a location for the acquired sensor reading.  

14. (Currently Amended)  The computer program product of claim [[9]]8, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: 
display data matrix of the plurality of sensors representing an event coverage area, wherein a first engagement profile from the updated base engagement profiles is overlayed on the data matrix and includes the first sensor from the plurality of sensors.  

15. (Currently Amended)  A computer system comprising: 
one or more computer processors; 
one or more computer readable storage media; and 
program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: 
program instructions to receive device sensor data for a plurality of sensors in a sensor network; 
program instructions to identify one or more anomalies in the device sensor data; 
program instructions to identify movement patterns for the plurality of sensors based on the one or more anomalies; and 
program instructions to, responsive to updating base engagement profiles for the plurality of sensors based on the one or more anomalies and the movement patterns, activate based on the updated base engagement profiles, a first sensor from the plurality of sensors, wherein
the base engagement profile is a time-based activation schedule and user defined activation preference for each sensor from the plurality of sensors.  

16. (Cancelled)

17. (Currently Amended)  The computer system of claim [[16]]15, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: 
determine whether to initialize the updated engagement profiles for the sensor network utilizing a total iteration count for a machine learning process to determine whether enough device sensor data was received at various points in time for the plurality of sensors; and 
responsive to determining the total iteration count was reached, initialize the updated engagement profiles for the plurality of sensors in the sensor network.  

18. (Currently Amended)  The computer system of claim [[16]]15, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: 
determine whether to initialize the updated engagement profiles for the sensor network utilizing a stabilization iteration count for a machine learning process, wherein the stabilization iteration count represents a number of instances the device sensor data was receive where there were no additional updates to the updated base engagement profiles; and 
responsive to determining the stabilization iteration count was reached, initialize the updated engagement profiles for the plurality of sensors in the sensor network.  

19. (Currently Amended)  The computer system of claim [[16]]15, wherein the device sensor data for the plurality of sensors in the sensor network includes data selected from the group consisting of: an acquired sensor reading, an indication of activation, an operational state, a timestamp for the acquired sensor reading, and a location for the acquired sensor reading.  

20. (Currently Amended)  The computer system of claim [[16]]15, further comprising program instructions, stored on the one or more computer readable storage media, which when executed by a processor, cause the processor to: 
display data matrix of the plurality of sensors representing an event coverage area, wherein a first engagement profile from the updated base engagement profiles is overlayed on the data matrix and includes the first sensor from the plurality of sensors.  

REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
”responsive to updating base engagement profiles for the plurality of sensors based on the one or more anomalies and the movement patterns, activating, by one or more processors, based on the updated base engagement profiles, a first sensor from the plurality of sensors, wherein
the base engagement profile is a time-based activation schedule and user defined activation preference for each sensor from the plurality of sensors”
as stated claims in 1, 8 and 15. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1, 3-8, 10-15, and 17-20 indicated claims 1, 3-8, 10-15, and 17-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cruz Huertas et al., US 2018/0174671 A1, Computer-based method of cognitive adaptations e.g. cognitive system for well-being management in living environment, involves performing anomalous event response action in response to detecting anomalous event. [0057].
GROVER, WO 2019158954 A1, FIGs.2A-2B, Wearable alarm device e.g. watch for wearing on user wrist, has movement sensor that is operative and multiple sensors for detection of human vital signs are switched off.
BARCALA et al., US 2019/0164405_A1, Method for operating mobile transceiver, involves applying alarm profile to configure operation of mobile transceiver by processor of mobile transceiver.
Ba et al., US 11379766 B2, Method for deploying sensor for monitoring pollution by using computing device, involves selecting candidate site from sites within geographic area, and determining target site from candidate site based on target area; claim 3.
Jones et al., US 2018/0046975 A1, System for managing several items, involves processor to execute protocol associated with stored profile responsive to determination that detected data corresponds to stored profile.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446